DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/22 has been entered.

Election/Restrictions
Claims 12-14 are withdrawn as being directed to a non-elected method invention. The claims would only be considered for rejoined if they follow the exact limitations of allowed independent claim 1 or independent claim 25. Currently, claim 12 is insufficient for rejoinder since it does not include all the limitations of independent apparatus claim 1 or claim 25. Applicant should amend claim 12 or cancel claims 12-14 in the next response to avoid a quayle action in the event the pending claims are placed in condition for allowance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the amended limitations “a sensor means on the garment that detects and conforms that the garment is properly worn, whereby such .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “a sensor means” of claims 1, 25 and 26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to mention this term or state what would or would not read on it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 25 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear the metes and bounds of the limitation “sensor means” as amended into claims 1 and 25. The specification fails to mention the term “sensor means” in relation to the detection of if the garment is worn properly or not. The only mention of sensors means in the specification are in relation to the acceleration and physiological sensors located along the garment. It is unclear what structure would or would not read on this limitation. The examiner is interpreting any means that detects a garment is worn as a proper sensor means as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz (US 8,662,528) in view of Koninklijke (WO/2012146957) and Mantyjarvi et al. (US 6,801,140).
In regard to claim 1, Abdulaziz teaches a garment (protective suit: 10) wearable by a user operating a vehicle in combination with an emergency device to identify a danger situation for the user involving operation of the vehicle (column 1, lines 46-54), the garment and emergency device combination comprising: at least one inflatable chamber (18) provided within the garment for moving between a rest condition when in a deflated status and an operating condition when in an inflated status (column 2, lines 66-67 through column 3, lines 15); an inflator device (30) coupled to the at least one inflatable chamber and for inflating the at least one inflatable chamber once the inflator device is triggered (column 3, lines 34-49); sensors (vital sensors on suit as described in column 1, lines 55-59 and sensor on belt described in column 3, lines 38-42) applied on the garment so as to be capable of signaling and detecting a danger situation with both acceleration of the garment and movements of the garment via a user of the garment following a danger situation (different sensors to detect different functions: column 3, lines 34-49, column 1, lines 55-59 and column 3, lines 27-33); an electronic processing unit (28) secured to the garment and in electrical communication with the inflator device and the sensors (column 3, lines 38-49), the electronic processing unit (28) configured for processing data of the acceleration detected by the sensors (accelerometer sensors: column 3, lines 38-49) and, in event of a danger situation identified from one or more of the acceleration 
 While Abdulaziz teaches vital sensors (22) on a garment for detecting movements of the garment via movements of the user of the garment (column 3, lines 27-33), whereby user 
Koninklijke teaches accelerometer sensors (4; multiple sensors: page 8, lines 25-27) on a garment (belt) that are capable of not only initially detecting the severity of the fall and determining if a call for assistance is needed (see figure 3 and page 13, lines 4-14), but also, teaches the same sensors (4) subsequently measuring the users physiological characteristics via the sensors and garment movements after the incident/fall and then determining to call for assistance or not (figure 3 and page 8, lines 25-27).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inflatable garment of Abdulaziz with the dual function sensors of Koninklijke, since the inflatable garment of Abdulaziz provided with sensors that not only detect a fall, but also detect a user’s physiological characteristics would provide a garment that requires less sensors, since one sensor has dual functions, creating a lighter and less bulky garment. Further, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the system of Abdulaziz to be programmed such that the telephoning assistance is not initiated before the vitals are under duress as taught by 
Further, Abudalziz and Koninklijke fail to teach a sensor means on the garment that detects and confirms that the garment is properly worn, whereby without such confirmation the supervisor and communication unit is triggered to halt monitoring the movements of the garment.
Mantyjarvi et al. teaches a garment with a sensor means on the garment that detects and confirm that the garment is properly worn, when the garment is worn (properly), the garment is powered on, and when the garment is not worn (properly) on the body no monitoring or sensor would be processed or communicated (column 7, lines 14-24).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sensor and electronic processing garment of Abudaliziz and Koninklijke with the wearing sensor means as taught by Mantyjarvi et al., since the garment of Abudalziz and Koninklijke provided with a sensor means to power down or power on the garment based upon being worn by the user would save electricity and battery life of the electronic components when not worn and the wearing sensing means would also strop communicating the sensors/EPU with the smartphone/supervisor and communication unit to avoid any undue calls for assistance when the garment is not worn.

	In regard to claim 2, the combined references teach the cellular device has a first mode of operation, whereby the cellular device is configured to monitor, for a first prefixed time period after the danger situation has been identified by the electronic processing unit, the data 

	In regard to claim 3, the combined references teach the supervisory and communication unit has a first mode of operation, whereby the supervisor and communication unit is configured to monitor, for a first prefixed time period after the danger situation has been identified by the electronic processing unit, the data detected by the sensors and to call for further assistance in event that said detected data corresponds to a level of activity lower than a threshold value (Abdulaziz: column 3, lines 64-67 through column 4, lines 1-2 and Koninklijke: see figures 2 and 3); and the supervisor and communication unit has a mode of operation following the first mode, whereby the supervisor and communication unit is configured to monitor, for a second prefixed time period and after the first prefixed time period is elapsed and no further assistance has been initially called, the data detected by the sensors and to subsequently call for further assistance in event that said detected data corresponds to said level of activity lower than said threshold value (Abdulaziz: column 3, lines 64-67 through column 4, lines 1-2 and Koninklijke: see figures 2 and 3).
 
	In regard to claim 4, the combined references teach wherein the cellular device comprises a cellular phone (Abdulaziz: column 3, lines 50-55).  

	In regard to claim 7, the combined references teach the cellular phone is a smartphone programmed for processing the data detected by the sensors and for deciding whether to call for further assistance (Abdulaziz: smartphone: 36, vital sensors: 22; column 3, lines 27-33 and column 3, lines 64-67 through column 4, lines 1-2)(Koninklijke: see figures 2 and 3).


  
	In regard to claim 21, the combined references teach wherein the supervisor and communication unit comprises a cellular phone accommodated by one of an inner layer or an outer layer of the garment (Abdulaziz: cellular phone 36 is attached to sensor belt 24: figures 1 and 2). 
 
	In regard to claim 22, the combined references teach wherein the inner layer and outer layer are separable (Abdulaziz: sensor belt and suit and capable of separable as desired: column 3, lines 30-33), the outer layer configured for a user so as to be compatibly worn over the inner layer (Abdulaziz: figures 1 and 2).  

	In regard to claim 23, the combined references teach wherein the supervisor and communication unit has wireless connection to one or more of the electronic processing unit and the sensors (Abdulaziz: column 3, lines 50-67 through column 4, lines 1-2).  

In regard to claim 25, Abdulaziz teaches a garment (protective suit: 10) wearable by a user operating a vehicle in combination with an emergency device to identify a danger situation for the user involving operation of the vehicle (column 1, lines 46-54), the garment and emergency device combination comprising: at least one inflatable chamber (18) provided within the garment for moving between a rest condition when in a deflated status and an operating condition when in an inflated status (column 2, lines 66-67 through column 3, lines 15); an inflator device (30) coupled to the at least one inflatable chamber and for inflating the at least one inflatable chamber once the inflator device is triggered (column 3, lines 34-49); sensors (sensors on suit as described in column 1, lines 55-59 and accelerometer sensor on the belt: 
 While Abdulaziz teaches vital sensors (22) on a garment for detecting movements of the garment via the user of the garment (column 3, lines 27-33), whereby user activity level determines whether to perform call for further assistance (column 3, lines 64-67 through column 4, line 1). Abdulaziz fails to teach the multiple accelerometer sensors on the belt also being the sensors for detecting movements of the garment via user of the garment. Further, Abdulaziz teaches calling the authorities after a fall/crash/incident and also calling the authorities or not after a crash based upon vital signs. However, it is not specifically spelled out that Abdulaziz does not call the authorities after a fall/crash/incident awaiting for the vital readings. As with all processors and smart phones the systems can be programmed as desired to call the authorities immediately after an incident or wait until vitals are in duress to call, since Abdulaziz teaches all the structure to perform the fall detection, vital process, and telephone notification. Koninklijke has been brought into the rejection to teach not only the dual purposed sensors, but also the programming to wait after an incident to call for help based upon vitals as discussed below.
Koninklijke teaches accelerometer sensors (4; multiple sensors: page 8, lines 25-27) on a garment (belt) that are capable of not only initially detecting the severity of the fall and determining if a call for assistance is needed (see figure 3 and page 13, lines 4-14), but also, teaches the same sensors (4) subsequently measuring the users physiological characteristics via the sensors and garment movements after the incident/fall and then determining to call for assistance or not (figure 3 and page 8, lines 25-27).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inflatable garment of Abdulaziz with the dual function sensors of 
Further, Abudalziz and Koninklijke fail to teach a sensor means on the garment that detects and confirms that the garment is properly worn, whereby without such confirmation the smartphone unit is triggered to halt monitoring the movements of the garment.
Mantyjarvi et al. teaches a garment with a sensor means on the garment that detects and confirm that the garment is properly worn, when the garment is worn (properly), the garment is powered on, and when the garment is not worn (properly) on the body no monitoring or sensor would be processed or communicated (column 7, lines 14-24).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sensor and electronic processing garment of Abudaliziz and Koninklijke with the wearing sensor means as taught by Mantyjarvi et al., since the garment of Abudalziz and Koninklijke provided with a sensor means to power down or power on the garment based upon being worn by the user would save electricity and battery life of the electronic components when not worn and the wearing sensing means would also strop .


Claims 5, 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz, Koninklijke and Mantyjarvi et al. and in further view of Spencer (US 2008/0256687).
	Abdulaziz, Koninklijke and Mantyjarvi et al. teach a garment and emergency device as desired above in claims 1, 4 and 20. However, Abdulaziz, Koninklijke and Mantyjarvi et al. fail to teach the supervisor and communication unit comprised by an expansion electronic board comprising a navigation system reception antenna and a receiver and transmitter radio device, and the cellular phone. 
In regard to claims 5 -6 and 9-10, Spencer teaches the supervisor and communication unit further comprises for aiding communication between the cellular phone and the electronic processing unit and the sensors an expansion electronic board with a navigation system reception antenna (GPS) (identifier 50) and a radio device (identifier 48), and the cellular phone (figure 2, Identifier 50); wherein the radio device (Spencer: identifier 48) comprises a wireless communication interface for connecting to the cellular phone (Spencer: identifiers 44 and 52; paragraph 0035); wherein In regard to claim 9, the combined references teach the navigation system reception antenna comprises a GPS device (Spencer: identifier 50; paragraph 0035-0037); and wherein the expansion electronic board (GPS) (Spencer: 50) is directly connected or mounted on the electronic processing unit (Spencer: figure 2; identifier 24).


.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulaziz, Koninklijke and Mantyjarvi et al. and in further view of Kim (US 2006/0143775).
Abdulaziz, Koninklijke, and Mantyjarvi et al. teach a garment and emergency device as described above in claim 1, 4 and 20. However, Abdulaziz, Koninklijke and Mantyjarvi et al. fail to teach a pocket sized for accommodating the cellular phone or a smartphone.
 In regard to claim 11, Kim teaches a garment with a pocket (6) sized for accommodating the cellular phone or a smartphone (60).
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the garment of Abdulaziz, Koninklijke and Mantyjarvi et al. with the pocket sized for accommodating the cellular phone or a smartphone of Kim, since the garment of Abdulaziz, Koninklijke and Mantyjarvi et al. provided with a cellular phone sized pocket would provide a means to securely retain the cellular phone on the sensor belt.

Allowable Subject Matter
Claim 26 is rejected to under 35 USC 112 2ne paragraph as detailed above, but allowed over prior art.


Response to Arguments
Applicant's arguments filed 01/26/22 have been fully considered but they are not persuasive.
Applicant remarks that in the instant application sensing is based upon movement or lack of movement of the garment, and not directed toward measurement of a physiological characteristic of a user, as is the primary focus of both Abdulaziz and Koninklijke.
On page 8, lines 25-32, Koninklijke teaches the accelerometer sensors (4) detecting user activity via movements of the user’s body (activity level). The activity that the sensors are detecting is the movement of the user’s lungs during breathing which would create movement of the garment. The sensors (4) of Koninklijke measure a user’s respiration rate by detecting movement of the user’s chest/abdomen that would therefore create movement to the garment via inhalation and exhalation during breathing. Therefore, Koninklijke teaches the same sensors (4) having a function of detecting acceleration and further determining activity level of the user via garment and body movements to determine if an alert for help needs to be triggered (see figure 3). 

Further, Applicant remarks that Abdulaziz and Koninklijke fail to teach a sensor means for detecting if the garment is properly worn as amended into claims 1 and 15. 
 The reference to Mantyjarvi et al. has been brought into the 103 rejection as detailed above to address this sensor means limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Nehls et al. (US 2006/0164280) is of particular relevance to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732